Case 8:20-cv-00185-CEH-SPF Document 10 Filed 05/18/20 Page 1 of 2 PageID 66


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CAROL LYNN WAGNER,

       Plaintiff,

v.                                                                  Case No: 8:20-cv-185-T-36SPF

DEMO SALES, INC.,

       Defendant.
                                               /

                                             ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on April 28, 2020 (Doc. 8). In the Report and Recommendation,

Magistrate Judge Flynn recommends that: (1) Plaintiff’s motion to proceed in forma pauperis

(Doc. 2) be denied without prejudice; (2) Plaintiff’s Complaint (Doc. 1) be dismissed without

prejudice; (3) Plaintiff be allowed thirty days to file an amended complaint in accordance with the

Federal Rules of Civil Procedure and to file a renewed request to proceed in forma pauperis; and

(4) Plaintiff be advised that failure to file an amended complaint within the allotted time may result

in dismissal of this action. All parties were furnished copies of the Report and Recommendation

and were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:
Case 8:20-cv-00185-CEH-SPF Document 10 Filed 05/18/20 Page 2 of 2 PageID 67


      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 8) is adopted,

             confirmed, and approved in all respects and is made a part of this Order for all

             purposes, including appellate review.

      (2)    Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is DENIED WITHOUT

             PREJUDICE.

      (3)    Plaintiff’s Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      (4)    Plaintiff has thirty (30) days from the date of this Order to file an amended

             complaint in accordance with the Federal Rules of Civil Procedure and to file a

             renewed request to proceed in forma pauperis.

      (5)    Plaintiff is advised that failure to file an amended complaint within the thirty-day

             time period may result in dismissal of this action without further notice.

      DONE AND ORDERED at Tampa, Florida on May 18, 2020.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
